DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, in the reply filed on October 27, 2022 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2022.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 1, “wherein the reactive hot melt resin comprises” should read “wherein the reactive hot melt resin further comprises”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the base resin comprises polyol acquired by reacting polycaprolactone (PCL) having a melting point of 50-70°C and a polyester polyol with each other” is indefinite.  Polycaprolactone is itself a polyester polyol so it is unclear how the two polyester polyols would actually react with each other.  It appears that Applicant may mean that the base resin comprises a polyol, wherein the polyol is a mixture of a polycaprolactone (PCL) having a melting point of 50-70°C and a polyester polyol.  For purposes of prosecution, the Examiner has interpreted the limitation as such.
	Claim 3 is rejected based on its dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR 101709909) as evidenced by Abe (EP1307522).  For discussion of Chung, see the English Machine Translation.
Chung teaches a hot melt tape (hotmelt adhesive, Abstract) comprising: a release paper (Paragraph [0049]); and a hot melt resin layer coated on a surface of the release paper (Paragraph [0049]), wherein the hot melt resin layer is formed by coating on the surface of the release paper (Paragraph [0049]) with a reactive hot melt resin having a melting point of 40-80°C before reacting (80-120°C, Paragraph [0014]).
While the reference does not specifically teach the claimed range of 40-80°C, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitation “for hook-and-loop fasteners without sewing used to adhere a hook-and-look fabric to a padding material for a vehicle seat” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of Chung can be used or hook-and-loop fasteners without sewing used to adhere a hook-and-look fabric to a padding material for a vehicle seat because Kim teaches the same hot melt tape as claimed.
Regarding claim 2, Chung teaches wherein the reactive hot melt resin comprises a base resin (Paragraph [0011]), wherein base resin comprises a polyol (Paragraph [0011]), wherein the polyol is a mixture of a polycaprolactone (PCL) and a polyester polyol (Paragraphs [0012] and [0042]). As evidenced by Abe, polycaprolactone has a melting point of 50-70°C (30-70°C, Paragraph [0034]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR 101709909) in view of Kim (KR 2008-0015189).  For discussion of Chung and Kim, see the English Machine Translations.
Chung is relied upon as discussed above.
Regarding claim 3, Chung fails to teach wherein the reactive hot melt resin further comprises 0.5-2 wt% of montmorillonite (MMT) and a balance of the base resin.
	Kim teaches a reactive hot melt adhesive (Abstract) which comprises a polyol (Abstract) and 0.01-20 parts by weight of montmorillonite (Abstract; Page 2, line 38).  Kim further teaches by including the montmorillonite (clay), the initial and state adhesive force of the hot melt adhesive is remarkably improved (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the hot melt adhesive of Chung further comprise 0.01-20 parts by weight of montmorillonite as taught by Kim in order to improve the initial and state adhesive force of the hot melt adhesive.
While the reference does not specifically teach the claimed range of 0.5-2 wt.%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
December 2, 2022